ON MOTION TO RECALL MANDATE
PER CURIAM.
The mandate is recalled. The opinion of this court filed on March 24, 1981, 395 So.2d 601, is withdrawn. The opinion is amended to read:
We hold that under our prior decision in Goldberg v. Context Industries, Inc., 362 So.2d 974 (Fla.3d DCA 1978, cert. denied, 370 So.2d 459 (Fla.1979), Leslie is barred from bringing an independent tort action on behalf of her decedent against Florida Water and Utilities Co., the parent company of Florida Water and Utilities, Inc., decedent’s employer, where the decedent had received workmen’s compensation benefits under a policy of insurance jointly insuring Florida Water and Utilities Co. and its wholly owned subsidiary, Florida Water and Utilities, Inc. We hereby certify that our holding in this case is in direct conflict with the holding of our sister court in Wilkerson v. Gulfstream Land and Development Corporation, 402 So.2d 550 (Fla.4th DCA 1981).